DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,911,500 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the reference US 10,911,500 B1. The reference and instant application are claiming common subject matter, as follows:
identify a stringent error message at a periphery node within a mobile communication network (see claim 1. Col. 17, lines 3-4), wherein the stringent error message is based on detection of an error condition in response to a registration request for registration with a core telecommunications network (see claim 1, col. 17, lines 1-6), wherein the stringent error message is identified at an IP Multimedia Subsystem (IMS) device (see claim 1, col. 17, lines 56), and wherein the stringent error message imposes more restrictive access or use of the core telecommunications network than a lenient cause message (see claim 1, lines 7-9); and send the lenient cause message from the periphery node as a response to the registration request instead of the stringent error message (see claim 1; col. 17, lines 10-15).
Allowable Subject Matter
Claims 1-20 are rejected on the ground of nonstatutory double patenting, but would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be filed to overcome an actual or provisional rejection based on nonstatutory double patenting.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claims 1, 9, and 16, Costa-Requena et al. (US 2004/0068584 A1); Qui et al. (US 2008/0285543 A1); and Olrog (US 2015/0124584 A1) all teach a system for use in a mobile telecommunications network, the system comprising: one or more processors; memory coupled to the one or more processors, wherein the memory includes instructions executable by the one or more processors to: identify a error message at a periphery node within the mobile telecommunications network, wherein the error message is based on detection of an error condition in response to a registration request for registration with a core telecommunications network, wherein the error message is identified at an IP Multimedia Subsystem (IMS) device, and wherein the error message imposes more restrictive access or use of the core telecommunications network than a lenient message. The closest prior art either singular or in combination, fail to anticipate or render obvious that sending the lenient message from the periphery node as a response to the registration request instead of the stringent error message, as specified in independent claims 1, 9, and 16.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643